Case 6:18-cv-06003-BRW Document 153               Filed 01/25/19 Page 1 of 2 PageID #: 772



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION

JASON BONE                                                                        PLAINTIFF


VS.                                  6:18-CV-6003


NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,
TRUCKMOVERS DEPOT, INC,
TRUCKMOVERS.COM, INC, NAVISTAR,
INC., DEALER’S CHOICE TRUCKAWAY
SYSTEM, INC. D/B/A TRUCKMOVERS,
RUSH TRUCK CENTER, ESTES EXPRESS
LANES, JUAN M. FUENTES, CNA
INSURANCE COMPANY, AND
PROGRESSIVE INSURANCE COMPANY                                                 DEFENDANTS


                 JOINT MOTION FOR DISMISSAL WITH PREJUDICE

       NOW INTO COURT come Plaintiff, Defendants, and Intervenor, who respectfully

move this Honorable Court for an Order dismissing all claims with prejudice, as the parties have

amicably resolved the matter, with each party to bear their own costs.


                                     Respectfully submitted:

                                     GAINSBURGH, BENJAMIN,
                                     DAVID, MEUNIER & WARSHAUER, L.L.C.

                                     BY:      /s/ M. Palmer Lambert
                                             M. PALMER LAMBERT (La. Bar #33228)
                                             2800 Energy Centre
                                             1100 Poydras Street
                                             New Orleans, Louisiana 70163-2800
                                             Phone: (504) 522-2304
                                             Facsimile: (504) 528-9973
                                             Email: plambert@gainsben.com

                                     -and-

                                           Page 1 of 2
Case 6:18-cv-06003-BRW Document 153              Filed 01/25/19 Page 2 of 2 PageID #: 773




                                    CHANEY LAW FIRM, P.A.

                                    BY:     /s/Don P. Chaney
                                           DON P. CHANEY (AR BIN 78027)
                                           S. TAYLOR CHANEY (AR BIN 2010011)
                                           P.O. Box 1405
                                           526 Main Street, Suite 204
                                           Arkadelphia, Arkansas 71923
                                           Telephone: (870) 246-0600
                                           Facsimile: (866) 734-0971
                                           Email: don@chaneylaw.com

                                           Attorneys for Plaintiffs



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all

counsel of record who are CM/ECF participants.



                                           /s/ M. Palmer Lambert
                                           M. PALMER LAMBERT




                                          Page 2 of 2
